J-A24004-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 SCOTT I. DEAKTOR AND MARSHA A.        :   IN THE SUPERIOR COURT OF
 DEAKTOR, HUSBAND AND WIFE             :        PENNSYLVANIA
 D/B/A SCOTT AND MARSHA                :
 DEAKTOR REAL ESTATE                   :
                                       :
                   Appellants          :
                                       :
                                       :
              v.                       :   No. 1548 WDA 2019
                                       :
                                       :
 RAYMOND K. SUTTON A/K/A KEVIN         :
 SUTTON AND BETH F. YOUNG              :
 SUTTON, HUSBAND AND WIFE              :

             Appeal from the Judgment Entered July 30, 2019
    In the Court of Common Pleas of Allegheny County Civil Division at
                        No(s): No. GD 16-12764

 SCOTT I. DEAKTOR AND MARSHA A.        :   IN THE SUPERIOR COURT OF
 DEAKTOR, HUSBAND AND WIFE             :        PENNSYLVANIA
 D/B/A SCOTT AND MARSHA                :
 DEAKTOR REAL ESTATE                   :
                                       :
                                       :
              v.                       :
                                       :
                                       :   No. 1565 WDA 2019
 RAYMOND K. SUTTON A/K/A KEVIN         :
 SUTTON AND BETH F. YOUNG              :
 SUTTON, HUSBAND AND WIFE,             :
                                       :
                   Appellants          :

             Appeal from the Judgment Entered July 30, 2019
    In the Court of Common Pleas of Allegheny County Civil Division at
                        No(s): No. GD-16-12764


BEFORE: BENDER, P.J.E., McLAUGHLIN, J., and MUSMANNO, J.

MEMORANDUM BY BENDER, P.J.E.:                FILED DECEMBER 15, 2020
J-A24004-20



      Appellants, Scott I. Deaktor and Marsha A. Deaktor, husband and wife

d/b/a Scott and Marsha Deaktor Real Estate, appeal and Appellees, Raymond

K. Sutton a/k/a Kevin Sutton and Beth F. Young Sutton, husband and wife,

cross-appeal from the July 30, 2019 judgment entered by the trial court

following a non-jury trial. After careful review, we affirm.

      The trial court summarized the factual and procedural background of

this case as follows:
      In 2016, the Sutton family had to relocate from Washington, D.C.
      to Pittsburgh because [Mr.] Sutton left his position as assistant
      coach of the Georgetown University men[’s] basketball team for a
      position as assistant coach of the University of Pittsburgh men[’s]
      basketball team. Mr. Sutton’s wife, Beth, suffers from moderate
      asthma, while their youngest daughter, then six years old, suffers
      from severe asthma. Hence, during negotiations to rent a
      townhouse located in Pittsburgh at 709 Copeland Street, the
      Suttons informed [Ms.] Deaktor, who owned the property with her
      husband, Scott, that [Ms. Sutton] and their two daughters
      suffered from asthma triggered by poor air quality. While Ms.
      Deaktor described 709 Copeland Street, which rented for $5,200
      per month, as the “crown jewel” of their two hundred rental units,
      its windows had been leaking water during rainfalls for a lengthy
      period of time. The wood around the windows was rotting from
      the moisture, but the Deaktors simply painted the rotting wood
      without repairing the leaky windows. They knew, or should have
      known, that these conditions produce mold and poor air quality.
      Ms. Deaktor, however, told the Suttons the air quality was good
      and did not disclose the condition to the Suttons before they
      signed a lease agreement on April 25, 2016.

      Mr. Sutton was able to move to 709 Copeland Street on April 29,
      2016. Due to her employment as a teacher, Ms. Sutton could not
      physically inspect the property before the lease signing and
      remained in Washington, D.C.[,] with their youngest child until
      June 10. Shortly after they moved in, Ms. Sutton and her
      daughter began experiencing asthma symptoms. When her
      daughter’s symptoms worsened, Ms. Sutton started the “action
      plan” from her daughter’s physicians that included using a


                                     -2-
J-A24004-20


       nebulizer every four hours followed by Flonase. The Suttons also
       noticed water penetrating the home during a rainstorm and
       suspected poor air quality due to it. On June 21[,] the Suttons
       notified Ms. Deaktor that, due primarily to the[ir] illness from mold
       in 709 Copeland Street, they could no longer stay there and
       wanted to be released from the lease. After Ms. Deaktor refused
       to have a mold test done, on June 24[,] Mr. and [Ms]. Sutton had
       709 Copeland Street tested for mold, and on June 28[,] they
       received the results. Stachybotrus, more commonly known as
       toxic black mold, was present in the air samples from June 24.
       Ms. Sutton was terrified, and after her daughter slept there that
       night wearing a mask that filters out pollutants in the air, on June
       29[,] the Suttons moved out. They stayed in Pittsburgh hotels
       and traveled elsewhere until July 15, when they moved to another
       home in the Pittsburgh area. Two days before that, Mr. and [Ms].
       Deaktor filed the complaint in civil action that began this
       proceeding.[1]

       On March 27, March 28[,] and April 18, 2019, the dispute went
       for resolution by way of a non-jury trial before me. I then issued
       a verdict in favor of Mr. and [Ms]. Deaktor in the amount of
       $61,860, with a counterclaim verdict in favor of Mr. and [Ms].
       Sutton in the amount of $40,303.06.[2] Mr. and [Ms]. Deaktor, as
       well as Mr. and [Ms]. Sutton, filed [timely] motions for post-trial
       relief. I denied those motions and entered judgment on the
       verdict. Mr. and [Ms]. Deaktor filed a timely appeal to the
____________________________________________


1 The Deaktors later amended their complaint, bringing causes of action for
breach of contract and breach of the implied duty of good faith and fair
dealing. The Suttons subsequently filed an Amended Answer, New Matter,
and Counterclaim, advancing claims for breach of contract (failure to repair),
breach of the implied warranty of habitability, violation of Pennsylvania’s
Unfair Trade Practices and Consumer Protection Law (UTPCPL), 73 P.S. §§
201-1 et seq., and violation of the Landlord and Tenant Act, 68 P.S. §§
250.101 et seq.

2 The Deaktors’ $61,860 verdict consisted of $5,200 for July rent, $15,900
(includes security deposit) for the Suttons’ early termination of the lease, $760
for electric, and $40,000 in attorneys’ fees. The Suttons’ $40,303.06 verdict
is comprised of $20,303.06 for UTPCPL losses (specifically, $10,151.53 in
losses that the trial court doubled), and $20,000 in attorneys’ fees. See Non-
Jury Verdict, 4/24/19, at 2 (unnumbered pages).



                                           -3-
J-A24004-20


       Commonwealth Court of Pennsylvania, with Mr. and [Ms]. Sutton
       thereafter also filing a timely appeal to the Commonwealth Court
       of Pennsylvania.[3]     However, the dispute is not within the
       jurisdiction of the Commonwealth Court, and on September 30
       and October 1, 2019[,] the Commonwealth Court ordered the
       transfer of it to the Superior Court of Pennsylvania.

Trial Court Opinion (TCO), 10/28/19, at 1-3.

                               The Deaktors’ Appeal

       We address the Deaktors’ appeal first. They raise the following issues

for our review:
       1. Whether the [t]rial [c]ourt abused its discretion and erred as a
       matter of law in giving [the Suttons] the benefits of the early
       termination clause of the [l]ease where [the Suttons] did not
       exercise their rights thereunder?

       2. Whether the [t]rial [c]ourt abused its discretion and/or erred
       as a matter of law in finding a violation of the [UTPCPL] where:
       [the Suttons’] damages were not a result of such a violation; the
       finding was based upon purported pre-lease, parol evidence; the
       [t]rial [c]ourt found the [l]ease [p]remises suitable for persons of
       ordinary sensibilities[;] and [the Deaktors] did not violate the
       Landlord Tenant Act?

       3. Whether the [t]rial [c]ourt’s conclusion that there was harmful
       mold in the [l]ease [p]remises which affected a child of
       hypersensitivities, but not persons of normal sensitivities, in the
       absence of any expert or other competent evidence or testimony
       was supported by substantiated evidence?

Deaktors’ Brief at 4.

       At the outset, we observe:
          Our appellate role in cases arising from nonjury trial verdicts
          is to determine whether the findings of the trial court are
          supported by competent evidence and whether the trial
          court committed error in any application of the law. The
____________________________________________


3After filing their notices of appeal, both parties timely complied with the trial
court’s instruction to file concise statements of errors complained of on appeal
pursuant to Pa.R.A.P. 1925(b).

                                           -4-
J-A24004-20


         findings of fact of the trial judge must be given the same
         weight and effect on appeal as the verdict of the jury. We
         consider the evidence in a light most favorable to the verdict
         winner. We will reverse the trial court only if its findings of
         fact are not supported by competent evidence in the record
         or if its findings are premised on an error of law. However,
         [where] the issue … concerns a question of law, our scope
         of review is plenary.

         The trial court’s conclusions of law on appeal originating
         from a non-jury trial are not binding on an appellate court
         because it is the appellate court’s duty to determine if the
         trial court correctly applied the law to the facts of the case.

      The trial court, as the finder of fact, is free to believe all, part or
      none of the evidence presented. Issues of credibility and conflicts
      in evidence are for the trial court to resolve; this Court is not
      permitted to reexamine the weight and credibility determination
      or substitute our judgment for that of the fact finder.

Gamesa Energy USA, LLC v. Ten Penn Center Associates, L.P., 181 A.3d

1188, 1191-92 (Pa. Super. 2018) (internal citations and quotation marks

omitted; brackets in original).

                                   First Issue

      In the Deaktors’ first issue, they argue that the trial court abused its

discretion and erred as a matter of law in giving the Suttons the benefits of

the early termination clause contained in the lease, when the Suttons failed

to exercise their rights under that clause. See Deaktors’ Brief at 38. The at-

issue early termination clause provides the following, which we produce

verbatim:
      18. DEFAULT

                                       ***

         E) If TENANT wishes to DEFAULT through an EARLY
         TERMINATION of this Lease before the end of the specified
         Lease Term, Tenant must:

                                       -5-
J-A24004-20


          1. Give LANDLORD 30 (thirty) day written NOTICE
          before TENANT’s actual move-out day. (Tenant is
          responsible for the leased property during this full 30
          day term which also includes maintaining service with
          all applicable utilities providers and also being current
          of all remittances for the monthly rent during this full
          30 day period as specified in Paragraph 2 of this
          Lease);

          2. Written NOTICE will go into effect on the 1st of the
          preceding month after NOTICE is received. (Example:
          If NOTICE is received on June 15, 2018, NOTICE will
          go into effect July 1, 2018);

          3. Forfeit to LANDLORD your full security deposit;

          4. Pay LANDLORD non-refundable settlement fee
          equivalent to two (2) month’s rent (this will not be
          returned to TENANT), payable by money order,
          certified check, or cashier’s check, DUE on the 1st day
          of the month that NOTICE takes effect. (Example: if
          NOTICE is received on June 15, 2018, NOTICE will go
          into effect July 1, 2018, and PENALTY FEE is also due
          on July 1, 2018);

          5. Be up to date on rent, utilities, and any other
          applicable remittance as specified within this Lease;

          6. Comply with an immediate property inspection
          subject to the convenience of LANDLORD as soon as
          NOTICE takes effect;

          7. Pay LANDLORD if TENANT damaged the Leased Unit
          for any loss if TENANT broke promise in this Lease.
          TENANT must follow all vacating procedures and is
          subject to the charges outlined within the “Vacating
          Procedures” of this Lease;

          8. Vacate the Leased property on or before the last
          day of the month that NOTICE is in effect by 5PM
          Eastern Standard Time. (Example: If NOTICE takes
          effect on July 1, 2018, tenant must vacate property
          on or before July 31, 2018 by 5PM EST).

          9. In addition to the above 18E-1 through 18E-8;
          TENANT agrees to reimburse LANDLORD in a separate


                                    -6-
J-A24004-20


              check payable to SMDRE[4] equal to the amount of
              $100.00 (one hundred U.S. Dollars) for City Ordinance
              Registration Fee if Ordinance is approved and passed
              by City of Pittsburgh at time of DEFAULT.

Deaktors’ Exhibit 6 at 4 (cited to hereinafter as the Lease).

       Here, in limiting the Deaktors to damages of $15,900 under the early

termination clause, the trial court explained:
       The Deaktors contend that I made an error by limiting their
       damages claim to those available under the “early termination
       clause” of the lease. At the trial, the Deaktors requested damages
       for the rent and late charges due throughout the entire one year
       term of the lease.[5] I rejected this request and, in fact, did limit
       the Deaktors to damages of $15,900 under the early termination
       clause. The Deaktors argue that the Suttons should not get the
       benefit of the early termination clause because they did not timely
       exercise it. I disagree.

       The June 21, 2016 email from the Suttons to Ms. Deaktor
       (admitted at trial as [Deaktors’ E]xhibit 21) states: “…[W]e are
       respectfully requesting to be released from our lease…. [T]here
       is mold in this house. That is a big health issue and we cannot
       stay here. So[,] as a result[,] it is critical that we move to another
       location as soon as possible. We request to be released from our
       lease by July 31, 2016.” This fulfilled the requirement in the
       clause of thirty days written notice before the actual move-out
       date. Ms. Sutton credibly testified to Ms. Deaktor’s telephone call
       on June 22, 2016[,] in response to the notice:

          She called and was very animated and angry and for some
          reason I think called back or Kevin put her on speaker so
          we could both hear. She was mad and she was saying this
____________________________________________


4“SMDRE” stands for “Scott and Marsha Deaktor Real Estate.” See Deaktors’
Brief at 11 n.3.

5 The lease imposed a $25 per day late charge for any monthly rent payment
not paid in full on or before the applicable monthly due date. Lease at 2. In
the Deaktors’ post-trial motion, they asserted that the rent due from July 2016
through April 2017 amounts to $52,000, and the total late charges for each
late monthly rent payment comes to $35,200. See Deaktors’ Post-Trial
Motion, 5/3/19, at 16-17.

                                           -7-
J-A24004-20


          is a top quality place. This is an amazing quality and this
          and that. She was yelling, and she was very hot and
          heated[,] basically said to us you’re not getting out of this.
          It’s an ironclad lease and you’ll have to pay at least $25,000
          if you want to get out.

       [N.T. Trial, 3/27/19-3/28/19, at 396]. Then, on June 23, 2016,
       Ms. Deaktor sent an email to the Suttons containing these cryptic
       statements: “It is unfortunate to hear that you are considering the
       option of Lease Default. For your reference[,] a copy of your
       Lease Agreement is attached to this email. The [t]erms and
       remedies for Default are outlined within this document…. If you
       both opt to proceed with vacating early, your decision will
       constitute default….” Deaktors[’] [E]xhibit 22. Had the Suttons
       then examined the lease, it would have been difficult for them to
       locate the early termination provision as Ms. Deaktor referenced
       only “Default” and the Suttons’ intention was not to default.
       Another difficulty the Suttons would have had is subparagraph 2
       of the nine subparagraphs of the early termination provision
       contains this erroneous and ambiguous statement: “Written
       NOTICE will go into effect on the 1st of the preceding month after
       NOTICE is received….”

       The Suttons actually were prepared to pay the Deaktors $25,000
       to be released from the lease. [See N.T. Trial, 3/27/19-3/28/19,
       at 440-41]. However, Ms. Deaktor failed to act in good faith and
       explain they would be released if they paid their July rent on time,
       forfeited their security deposit, paid $10,400 by July 1[,] and
       fulfilled the other conditions in the early termination provision.
       The Suttons instead ended up hiring an attorney to decipher the
       lease for them. The attorney sent the Deaktors a letter on July
       11, 2016[,] reiterating that the property would be vacant by July
       31. See Suttons[’] Exhibit 7.[6] Then, on August 5, the Suttons’
       attorney made the Deaktors’ attorney an offer to immediately
       make all payments and fulfill all other conditions of the early
       termination provision. See Suttons[’] Exhibit 59. Under these
       circumstances, the Suttons[’] not exercising the early termination
       provision at an earlier point in time was primarily due to Ms.
       Deaktor’s failure to act in good faith. The Deaktors also identify
       no loss to them from the formal offer to fulfill the early termination
       clause being thirty-five days late. Thus, the untimely exercise of
____________________________________________


6Ms. Sutton also testified that the Suttons’ attorney placed their July rent
payment in an escrow account. N.T. Trial, 3/27/19-3/28/19, at 395.

                                           -8-
J-A24004-20


      the early termination provision was not a material breach that
      excused its performance by the Deaktors. See International
      Diamond Importers, Ltd. [v]. Singularity Clark, L.P., … 40
      A.3d 1261 [(Pa. Super. 2012)]. Hence, I was justified in limiting
      the Deaktors’ damages pursuant to the early termination
      provision.

TCO at 3-6 (footnote and some internal citations omitted).

      The Deaktors contend that the trial court “abused its discretion and

committed [an] error of law by effectively re-writing the [l]ease to insulate

[the Suttons] by giving [them] the full benefit of having exercised the early

termination clause … without having done so; and, thereby limiting [the

Deaktors’] damages to [the Suttons’] unpaid rent for the month of July in the

amount of $5,200 plus $15,900, which is equal to two months’ rent plus the

amount of the [s]ecurity [d]eposit.” Deaktors’ Brief at 40. The Deaktors claim

that the Suttons failed to perform all of the conditions of the early termination

provision, including providing the Deaktors with 30-day written notice of their

actual move-out date, forfeiting their security deposit, paying a settlement fee

of two months’ rent, and being up to date on rent and utilities, among other

things. See id. at 39. As a result, the Deaktors insist that the trial court

“insulated [the Suttons] from [the Deaktors’] remedies and damages under

Paragraph 19 of the [l]ease for not timely exercising their right of early

termination and resorting to self-help as follows: 1. accelerated rents; 2. late

fees; and, 3. damages to the [l]eased [p]remises.” Id. at 40-41 (citations

omitted).

      No relief is due on this basis. Initially, we agree with the trial court that

Ms. Deaktor’s failure to act in good faith hindered the Suttons from complying

                                      -9-
J-A24004-20



with the early termination clause at an earlier point in time.          The record

supports that Ms. Deaktor made things difficult for the Suttons following Ms.

Sutton’s June 21, 2016 email to her.           In particular, Ms. Deaktor failed to

explain, let alone specifically mention, the early termination clause to the

Suttons, and told them it was an ‘ironclad’ lease and they were not getting

out of it. We see no reason for this conduct other than an interest in being

uncooperative.

       Furthermore, the Deaktors claim that, under the lease, the untimely

exercise of the early termination clause constitutes an event of default and,

therefore, a violation, which permits them to use the remedies listed under

Paragraph 19 of the lease, including collecting all unpaid rent and late charges.

See Deaktors’ Brief at 44-45.7 We disagree.

       This Court has previously explained:

____________________________________________


7The Deaktors say that they may use Paragraph 19’s remedies for defaults
and violations of the lease:
       The express language of Paragraph 18 of the [l]ease provides as
       follows: “Each one of the following is an event of DEFAULT under
       this LEASE; an event of DEFAULT is also called a violation:…[.]”
       Similarly, the [l]ease provides under subsequent Paragraph 19
       “REMEDIES” as follows: On a violation of any provision of this
       LEASE by TENANT, LANDLORD, without prior notice to quit, can….”

Deaktors’ Brief at 44 (internal citations omitted; capitalization and emphasis
in original); see also id. at 40 (“Paragraph 19 of the [l]ease affords [the
Deaktors] remedies against tenants who fail to or elect not to exercise the
early termination provision and who are otherwise in default or violation of
the [l]ease, including, inter alia, ‘abandonment of the LEASED PROPERTY
without LANDLORD’S written consent before the LEASE ends….’”) (citation
omitted).


                                          - 10 -
J-A24004-20


     A lease is in the nature of a contract and is controlled by principles
     of contract law. In construing a contract, the intention of the
     parties is paramount and the court will adopt an interpretation
     which under all circumstances ascribes the most reasonable,
     probable, and natural conduct of the parties, bearing in mind the
     objects manifestly to be accomplished. Where the words of the
     contract are clear and unambiguous, the intent of the parties must
     be determined from the agreement itself. One part of a contract
     cannot be so interpreted as to annul another part, but, rather,
     writings which comprise an agreement must be interpreted as a
     whole. Ambiguous language in a contract is to be interpreted
     most strongly against the party who selected the language.
     Finally, where an act or event mentioned in a contract is not
     expressly made a condition precedent, it will not be so construed
     unless such clearly appears to be the intention of the parties.

Village Beer and Beverage, Inc. v. Vernon D. Cox and Co., Inc., 475

A.2d 117, 121 (Pa. Super. 1984) (internal citations omitted).

     Here, the lease sets forth, in relevant part, the following, which we again

produce verbatim:
     18. DEFAULT

     Each one of the following is an event of DEFAULT under this
     LEASE; an event of DEFAULT is also called a violation;

        A.) TENANT’S failure to pay RENT & ADDITIONAL RENT
        when due and which is not paid within 10 (ten) days after
        LANDLORD gives TENANT written notice that this LEASE will
        terminate in 10 (ten) days after the date of notice; or

        B.) TENANT’S failure to do anything else that TENANT is
        required to do in this LEASE and which is not remedied in
        10 (ten) days after LANDLORD gives TENANT written notice
        that this LEASE will terminate in 10 (ten) days after the date
        of notice; or

        C.) The giving of false information or false signatures by
        TENANT to LANDLORD at any time; or

        D.) TENANT’s abandonment of the LEASED PROPERTY
        without LANDLORD’s written consent before the LEASE
        ends.


                                    - 11 -
J-A24004-20


     Sign: /s/ Raymond K. Sutton            KEVIN     Date: 4-25-16

     Sign: /s/ Beth Y. Sutton                         Date: 4/24/16

       E.) If TENANT wishes to DEFAULT through an EARLY
       TERMINATION of this Lease before the end of the specified
       Lease Term, Tenant must:

          [See items 1-9, set forth supra on pages 5-7].

     Sign: /s/ Raymond K. Sutton            (KEVIN)   Date: 4-25-16

     Sign: /s/ Beth Y. Sutton                         Date: 4/24/16

     19. REMEDIES

     On a violation of any provision of this LEASE by TENANT,
     LANDLORD, without prior notice to quit, can;

       A.) Declare this LEASE terminated;

       B.) Sue to evict TENANT, obtain possession of the LEASED
       PROPERTY and recover the court costs and attorney fees
       incurred;

       C.) Declare the unpaid balance of the TOTAL RENT
       immediately due and payable and collect the unpaid TOTAL
       RENT, ADDITIONAL RENT, and LATE CHARGES;

       D.) Collect any damages caused by TENANT’s failure to do
       any of TENANT’s other obligations under this LEASE;

       E.) Sue TENANT to collect the unpaid TOTAL RENT,
       ADDITIONAL RENT, LATE CHARGES, damages, court costs
       and attorney fees;

       F.) LANDLORD shall be entitled to the payment of
       reasonable attorney’s fees and costs in the event that
       LANDLORD prevails in Court on any action arising out of the
       LEASE;

       G.) Any legal action arising out of the LEASE shall be
       brought in the Court of Common Pleas of Allegheny County
       and shall be governed by Pennsylvania law and local Court
       rules applicable to LANDLORD-TENANT actions;

       H.) In an attempt to collect unpaid debts, LANDLORD will
       report TENANT to Credit Reporting Collection Agency.
       Agency will attempt to collect debt by any means necessary.

                                   - 12 -
J-A24004-20


          TENANT will be responsible to Landlord for all incurred
          expenses associated with debt collection.

       Sign: /s/ Raymond K. Sutton                 (KEVIN)     Date: 4-25-16

       Sign: /s/ Beth Y. Sutton                                Date: 4/24/16

Lease at 4.

       Although the early termination provision appears in the lease under the

heading of “Default” and includes the term ‘default,’ the lease does not

explicitly identify invoking the early termination clause — or failing to comply

strictly with its requirements — as ‘an event of default’ and ‘violation.’ In fact,

the early termination clause is separated by signature lines from the list of

‘events of default’ and ‘violations’ set forth earlier in Paragraph 18, which

signifies to us that it is meant to be different.            Further, as the trial court

suggested, to treat the early termination clause as a default or violation under

the lease would be nonsensical, given that the early termination provision is

intended to provide tenants with flexibility and prevent an event of default or

violation under the lease. TCO at 5, 7.8 Accordingly, the Deaktors do not

persuade us that the Suttons’ imperfect exercise of the early termination




____________________________________________


8 Indeed, at trial, Ms. Deaktor testified, “I don’t believe because someone has
a contract that they need to be bound by the rigid terms of a contract, per se,
but there needs to be leniency on both sides. And although it’s traditional in
my business for people in like businesses to take the full 12 months or
whatever the period that had not been paid, we give options. We give them
early termination.” N.T. Trial, 3/27/19-3/28/19, at 44-45.



                                          - 13 -
J-A24004-20



clause is an event of default and violation, entitling the Deaktors to use the

remedies listed under Paragraph 19 of the lease.9

       Finally, the Deaktors complain that, “despite citing to [International

Diamond] in support of its [o]pinion, the [t]rial [c]ourt did not perform the


____________________________________________


9  We deem waived the Deaktors’ claim that the trial court overlooked other
violations of the lease, such as the Suttons’ abandoning the premises without
consent and withholding rent, which the Deaktors say would have also entitled
them to use the remedies in Paragraph 19. See Deaktors’ Brief at 45 (claiming
that the trial court “overlooked other instances of [the Suttons’] default under
the [l]ease for purposes of finding that [the Suttons’] untimely exercise of the
early termination clause was not a material breach, including the prior
abandonment of the [l]eased [p]remises with [the Deaktors’] written consent
under Paragraph 18(D) and [the Suttons’] withholding of rent, which are both
express forms of default under the [l]ease and, as such, material breaches”).
The Deaktors do not point us to where they advanced this argument below,
and our review of the record indicates that they did not specifically raise it in
their Rule 1925(b) statement or post-trial motion. See Pa.R.A.P. 2117(c)
(requiring, where an issue is not reviewable on appeal unless raised or
preserved below, a statement of place of raising or preservation of issues);
Pa.R.A.P. 2119(e) (“Where under the applicable law an issue is not reviewable
on appeal unless raised or preserved below, the argument must set forth, in
immediate connection therewith or in a footnote thereto, either a specific
cross-reference to the page or pages of the statement of the case which set
forth the information relating thereto as required by Pa.R.A.P. 2117(c), or
substantially the same information”); see also Pa.R.A.P. 1925(b)(4)(vii)
(“Issues not included in the [Rule 1925(b) s]tatement … are waived.”);
Greater Erie Indus. Development Corp. v. Presque Isle Downs, Inc.,
88 A.3d 222, 225 (Pa. Super. 2014) (“[I]n determining whether an appellant
has waived his issues on appeal based on non-compliance with [Rule] 1925,
it is the trial court’s order that triggers an appellant’s obligation[;] … therefore,
we look first to the language of that order.”) (citations omitted); Trial Court
Order, 8/15/19, at ¶ 3 (“Any issue not properly included in the Concise
Statement of the Errors Complained of on Appeal … shall be deemed
waived.”); L.B. Foster Co. v. Lane Enterprises, Inc., 710 A.2d 55, 55 (Pa.
1998) (“If an issue has not been raised in a post-trial motion, it is waived for
appeal purposes.”) (citations omitted).



                                          - 14 -
J-A24004-20



requisite materiality analysis set forth therein and committed [an] error of law

in purportedly applying this framework solely to [the Deaktors,] even though

[the Suttons] were shown at [t]rial to be in default of the [l]ease on several

bases….”     Deaktors’ Brief at 45.10          They say that the Suttons “unilaterally

vacated the [l]eased [p]remises, resulting in [the Deaktors’] unrefuted loss of

rents from July 2016 … [to] the remainder of [the Suttons’ l]ease’s [t]erm

through April 30, 2017.”        Id. at 46.       The Deaktors insist they “should be

entitled to the benefit of their bargain as the unpaid rents represent actual

losses.” Id.

       This Court has explained that, “if the breach is an immaterial failure of

performance, and the contract was substantially performed, the contract

remains effective…. In other words, the non-breaching party does not have a

right to suspend performance if the breach is not material.” International

Diamond, 40 A.3d at 1271 (citations and internal quotation marks omitted).

Further,
       [e]stablishing “materiality” requires a substantial showing. To
       determine materiality, Pennsylvania courts refer to the
       Restatement (Second) of Contracts § 241 (1981), which sets forth
       the following factors to guide the inquiry:


____________________________________________


10The Deaktors do not specify in what other ways the Suttons were in default.
However, to the extent they are referring to the Suttons’ abandoning the
premises without consent and withholding rent, we reiterate that the Deaktors
have waived such claims. Again, the Deaktors do not point us to where they
raised this argument below, and our review of the record demonstrates that
they did not raise it in their Rule 1925(b) statement or post-trial motion. See
footnote 9, supra.

                                          - 15 -
J-A24004-20


         a) the extent to which the injured party will be deprived of
         the benefit which he reasonably expected;

         b) the extent to which the injured party can be adequately
         compensated for that part of the benefit of which he will be
         deprived;

         c) the extent to which the party failing to perform or to offer
         to perform will suffer forfeiture;

         d) the likelihood that the party failing to perform or offer to
         perform will cure his failure, taking account of all the
         circumstances including any reasonable assurances;

         e) the extent to which the behavior of the party failing to
         perform or offer to perform comports with standards of good
         faith and fair dealing.

Id. (internal citations omitted). In addition, “we and other courts consistently

have treated inquiries into the materiality of a given breach as fact questions

rather than questions of law to be decided from the bench.”         Id. at 1272

(citations omitted).

      Though the trial court did not refer to the Section 241 factors, its

analysis nevertheless weighs many of them. With respect to the first and

second factors, the trial court recognized that the lease contained an early

termination provision that permitted the Suttons to end their lease early.

Given that provision, the Deaktors knew that the lease afforded some

flexibility to the Suttons and did not necessarily require them to stay through

the end of the lease’s term. Thus, it is unreasonable for the Deaktors to expect

to receive unpaid rent payments through the remainder of the lease term.

Further, although the Suttons did not formally offer to fulfill all of the

requirements of the early termination clause until August 5, 2016, the



                                     - 16 -
J-A24004-20



Deaktors do not point to any benefit they lost because the Suttons tried to

satisfy all of the requirements then, instead of in June. See TCO at 6 (“The

Deaktors … identify no loss to them from the formal offer to fulfill the early

termination clause being thirty-five days late.”).11 Regarding the third factor,

if we treat their untimely invocation of the early termination clause as a

material breach, the Suttons would forfeit tens of thousands of dollars for a

place they cannot safely live in because it makes their daughter sick.

Concerning the fourth factor, the trial court credited Ms. Sutton’s testimony

that they were prepared to pay the Deaktors $25,000 to be released from the

lease, and it observed that the Suttons’ counsel contacted the Deaktors about

terminating the lease and negotiating a settlement.      Id.   In addition, Ms.

Sutton testified that she had placed their July rent payment in an escrow

____________________________________________


11 Regarding the Suttons’ August 5, 2016 offer, Ms. Deaktor testified to the
following at trial:
       [The Deaktors’ Counsel:] [D]o you understand that this [letter
       from the Suttons’ attorney] is an attempt on August 5, 2016[,] to
       now invoke the early termination provision of the lease?

       [Ms. Deaktor:] I do.

       [The Deaktors’ Counsel:] Okay. Were you willing to agree to allow
       the Suttons to invoke the early termination provisions of the lease
       on August 5th or thereafter?

       [Ms. Deaktor:] Prior to August 5th, not August 5th or after.

N.T. Trial, 3/27/19-3/28/19, at 232. Ms. Deaktor proffered no specific
explanation as to why she would have agreed on or prior to August 4, 2016,
but would not agree on August 5, 2016 or thereafter. Based on our review of
the record, the date of August 5, 2016, bears no significance warranting Ms.
Deaktor’s refusal on or after that date.


                                          - 17 -
J-A24004-20



account. N.T. Trial, 3/27/19-3/28/19, at 395. As such, the evidence indicated

that the Suttons would cure their failure to fulfill all of the requirements of the

early termination provision. Finally, the trial court found that the Suttons’

intention was not to default, and that their 35-day delay in formally invoking

the early termination clause was not willful, but instead because they had to

hire an attorney to decipher the lease for them.         TCO at 5-6.    Thus, we

conclude that the record supports the trial court’s finding that the Suttons’

untimely and imperfect exercise of the early termination provision was not a

material breach. Accordingly, the Deaktors’ first issue warrants no relief.

                                 Second Issue

      In the Deaktors’ second issue, they advance that the trial court abused

its discretion and erred as a matter of law in finding violations of the UTPCPL.

See Deaktors’ Brief at 46. They raise multiple arguments challenging the trial

court’s findings.

                    Identifying and Proving UTPCPL Violations

      To begin, the Deaktors declare that the Suttons did not identify or prove

a specific provision of the UTPCPL that the Deaktors violated. Id. at 46-47.

      In addressing this claim, the trial court explained:
      The Deaktors … contend the Suttons, in their Counterclaim, Bench
      Memo and closing argument at trial, did not identify “a single one
      of the 22 potential” [UTPCPL] violations. This is incorrect as
      paragraph no. 111 of the Suttons’ March 13, 2017 Counterclaim
      identifies three potential UTPCPL violations, including the “catch-
      all” violation of “engaging in any other fraudulent or deceptive
      conduct which creates a likelihood of confusion or of
      misunderstanding.” 73 P.S. § 201-2(4)(xxi). Additionally, during
      [the Suttons’] closing argument at trial, counsel implicitly

                                      - 18 -
J-A24004-20


      referenced catch-all violations and even specifically used the
      terms “fraudulent damages” and “fraud and … false
      misrepresented damages.” [N.T. Trial, 4/18/19, at] 57-58.

      The Deaktors also contend the Suttons did not prove there were
      any violations of the UTPCPL. This too is incorrect as there was
      proof of at least three violations of the UTPCPL. First, Ms. Sutton
      credibly testified to informing the landlord about their asthma
      issue before signing the lease ([N.T. Trial, 3/27/19-3/28/19, at]
      373-[7]4)[,] and Ms. Deaktor saying the air quality is good ([N.T.
      Trial, 4/18/19, at] 34-45). Ms. Sutton also credibly testified to a
      statement by Dave Rodgers, the landlord’s truthful and “most
      trusted foreman,” ([N.T. Trial, 3/27/19-3/28/19, at] 175[,] 348)
      that “the windows have been leaking forever.” [Id. at] 387. The
      wood around the windows was rotting from the moisture, but the
      rotted wood had been painted over. [Id. at] 391. Not informing
      the Suttons of the water infiltration problem and saying the air
      quality is good, when Ms. Deaktor knew of the Suttons’ asthma,
      is fraudulent and deceptive. Second, after receiving the Suttons’
      email saying it was critical for them to move and requesting to be
      released from the lease, Ms. Deaktor did not either outline the
      terms of the early termination provision or at least reference a
      page or paragraph number in the lease. In fact, her response
      instead describes the Suttons’ proposal as “default,” which creates
      the impression the Suttons will not be released before the
      expiration of the lease term. Such conduct is deceptive. Third,
      pursuant to 68 P.S. § 250.512 in the Pennsylvania Landlord and
      Tenant Act, on August 15, 2016[,] the Deaktors sent the Suttons
      a list of charges for sixteen items they falsely claimed to have
      been damaged by the Suttons. See Deaktors’ [E]xhibit 5. I
      determined the Deaktors[’] claims were false from the credible
      testimony of Lisa Hobbs, the owner of Host Professional Cleaning
      Service, and Beth Sutton. See [N.T. Trial, 3/27/19-3/28/19, at]
      234-[]83 and 414-[]15. Thus, the Suttons proved at least three
      instances of fraudulent or deceptive conduct that violated the
      UTPCPL.

TCO at 6-8 (some internal citations omitted).

      In crafting their argument, the Deaktors do not specifically address the

trial court’s observation that paragraph number 111 of the Suttons’

counterclaim identifies three potential UTPCPL violations, and the Deaktors do


                                    - 19 -
J-A24004-20



not explain why the Suttons’ references to “fraud” and “false misrepresented

damages” in their closing argument are insufficient as a means of identifying

the UTPCPL violations.12         The Deaktors also provide no legal authority

addressing the way in which parties must identify and pursue claims in

litigation, and how specific they must be in doing so. In re M.Z.T.M.W., 163

A.3d 462, 465 (Pa. Super. 2017) (“It is well-settled that this Court will not

review a claim unless it is developed in the argument section of an appellant’s

brief, and supported by citations to relevant authority.”) (citations omitted);

Coulter v. Ramsden, 94 A.3d 1080, 1088-89 (Pa. Super. 2014) (“The Rules

of Appellate Procedure state unequivocally that each question an appellant

raises is to be supported by discussion and analysis of pertinent authority. …

This Court will not act as counsel and will not develop arguments on behalf of

an appellant.”) (internal quotation marks and citations omitted). Accordingly,

without a developed argument, we cannot agree with the Deaktors that


____________________________________________


12 We add that the Suttons also asserted in their counterclaim that “[b]oth
before and after the execution of the [l]ease, and in specific response to the
Suttons[’] stated concerns regarding air quality due to the asthmatic
conditions of the children and M[s]. Sutton, the Deaktors represented to the
Suttons that the [l]eased [p]remises was in a safe and healthy condition and
contained good air quality.” Suttons’ Amended Answer, New Matter, and
Counterclaim, 3/13/17, at ¶ 115.         The Suttons also alleged in their
counterclaim that “[t]he above-referenced representations were knowingly
false when made and were made by the Deaktors with the intent to defraud
the Suttons and induce them into executing the Lease and/or refrain from
vacating the Leased Premises[,]” and that “[t]he Deaktors[’] overall conduct
throughout the course of this relationship constituted fraudulent or deceptive
conduct which misled the Suttons, and intentionally caused confusion and
misunderstanding on the part of the Suttons.” Id. at ¶¶ 117, 124.

                                          - 20 -
J-A24004-20



“[n]othing of record indicates [the Suttons] specifically identified a single one

of the twenty-one (21) potential bases [of the UTPCPL], which [the Deaktors]

were alleged to have violated.” Deaktors’ Brief at 47.

      We also deem meritless the Deaktors’ argument that the Suttons did

not prove that the Deaktors violated the UTPCPL. First, the Deaktors contest

the trial court’s finding that Ms. Deaktor did not inform the Suttons of the

water infiltration problem and said the air quality was good, when Ms. Deaktor

knew of the Suttons’ asthma. The Deaktors argue that Ms. Sutton “vaguely

testified that ‘[p]rior to signing the lease[,’] she or her husband informed ‘the

landlord about the asthma issue that [she] and [her] children experienced’

and that her husband ‘Kevin spoke to [Ms.] Deaktor.’” Id. at 48 (emphasis in

original; internal citations omitted; some brackets added). The Deaktors also

maintain that the air quality was good, given that “[n]one of the [Suttons]

with normal sensitivities had any respiratory problems and the [t]rial [c]ourt

declined to find the [l]eased [p]remises were uninhabitable.” Id. With respect

to the water infiltration problem, the Deaktors claim that they replaced

windows in the leased premises, and that the foreman who told Ms. Sutton

that the windows had been leaking forever made other representations that

Ms. Sutton was mistaken in believing. Id. at 48-49.

      We reject the Deaktors’ argument. Viewing the evidence in the light

most favorable to the Suttons as the verdict winner, see Gamesa Energy

USA, LLC, 181 A.3d at 1191-92, the record supports that the Suttons told Ms.

Deaktor about their family’s asthma issues, N.T. Trial, 3/27/19-3/28/19, at

                                     - 21 -
J-A24004-20



373-74, the windows in the at-issue property had been leaking during rainfalls

for a long time, id. at 387-88, and the wood around the windows was rotting

but had been painted over, id. at 109, 391. The record also demonstrates

that the presence of rotting wood is clearly an indicator of the potential

presence of mold, id. at 109, mold grows when mold spores drop on places

where there is excessive moisture, such as leaking windows, id. at 91-92,

large mold infestations usually can be smelled and mildew smells typically

come from mold, id. at 92-93, 120-21, the property — according to

professional cleaner, Lisa Hobbs — had “a mold, mildewy smell[,]” id. at 243,

and having water dripping down a wall or window is obviously not a good idea

no matter what the situation is, let alone for individuals with asthma and

allergies. Id. at 167; see also id. at 79-81, 120 (the Deaktors’ mold expert

acknowledging that black mold was present in the June 24th air samples and

stating that the lab report indicates a “relatively low infestation” of mold); id.

at 90 (the Deaktors’ mold expert agreeing that asthma symptoms in people

with asthma have been linked to mold exposure); id. at 97 (the Deaktors’

mold expert agreeing that water infiltration in a home causes mold); see also

TCO at 2 (stating that the Deaktors knew, or should have known, that leaky

windows and rotting wood produce mold and poor air quality). Further, the

Suttons pointed out at trial that the Deaktors did not deny in their answer to

the Sutton’s counterclaim that, during the lease negotiation period, the

Suttons informed them that Ms. Sutton and her children suffered acute and

severe asthma, and were susceptible to deteriorating health conditions in

                                     - 22 -
J-A24004-20



areas of low air quality. N.T. Trial, 3/27/19-3/28/19, at 319-20; see also

Suttons’ Brief at 10; Deaktors’ Reply to New Matter and Counterclaim, 4/3/17,

at ¶ 64 (“By way of further response, [the Suttons] informed the [Deaktors]

of … Ms. Sutton’s and her children’s[] asthma.”).13,      14   Nevertheless, the

Deaktors concealed the water infiltration problem and led the Suttons to

believe that the property would be safe for their family.       Accordingly, we

conclude that the record supports the trial court’s finding that the Deaktors

violated the UTPCPL in this regard.15

       Second, relating to Ms. Deaktor’s response to the Suttons’ email

requesting to be released from the lease, the Deaktors argue that Ms.

Deaktor’s identifying the Suttons’ request to vacate as a default cannot be

deceptive because the early termination clause is “listed under Paragraph 18

as a defined and enumerated form of ‘default’ under the [l]ease; thus, the

representation cannot possibly create ‘a likelihood of confusion or of

misunderstanding.’ This is exactly what the [l]ease says.” Deaktors’ Brief at

____________________________________________


13 When Ms. Deaktor was asked at trial if Mr. Sutton had told her prior to
signing the lease that his family had asthma, Ms. Deaktor testified that she
did not recall. N.T. Trial, 3/27/19-3/28/19, at 319.

14All citations herein to the Suttons’ brief refer to their amended brief filed on
June 20, 2020.

15 To the extent the Deaktors ask us to re-weigh the evidence and make
credibility determinations, we reiterate that “[i]ssues of credibility and
conflicts in evidence are for the trial court to resolve; this Court is not
permitted to reexamine the weight and credibility determination or substitute
our judgment for that of the fact finder.” Gamesa Energy USA, LLC, 181
A.2d at 1192 (citation omitted).

                                          - 23 -
J-A24004-20



49. However, as the trial court observed, Ms. Deaktor did not mention the

terms of the early termination provision or reference the page or paragraph

number in the lease containing that provision. TCO at 7. Additionally, we

agree with the trial court that the term ‘default’ and the language in Ms.

Deaktor’s email give the impression that the Suttons would not be released

early from the lease. Id. We also add that Ms. Deaktor had told the Suttons

over the phone that it was an ‘ironclad’ lease, they were not getting out of it,

and they would have to pay at least $25,000 if they want to terminate it early,

which are all false and/or misleading statements. See id. at 5. Thus, we

conclude that the record supports the trial court’s finding that Ms. Deaktor’s

conduct in this regard violated the UTPCPL.

       Third, the Suttons proved that the Deaktors sent the Suttons a list of

charges for sixteen items that they falsely claimed the Suttons damaged. At

trial, Lisa Hobbs — a professional cleaner hired by the Suttons to clean the

property after they moved out — testified that she cleaned various items that

the Deaktors alleged were dirty or damaged. See, e.g., N.T. Trial, 3/27/19-

3/28/19, at 247-48, 250, 254-55.               Nevertheless, the Deaktors argue that

“[Ms.] Hobbs admitted that she did not follow the ‘Vacating Procedures’ in the

[l]ease, and [Ms.] Deaktor provided notes from a video walkthrough of the

[l]eased [p]remises following [Ms.] Hobbs’[s] cleaning and testified that the

itemized list of damages was accurate.” Deaktors’ Brief at 49. 16 The Deaktors’
____________________________________________


16 Ms. Deaktor, however, did not introduce this video at trial. See Suttons’
Brief at 16.

                                          - 24 -
J-A24004-20



argument urges us to reweigh the evidence, which we may not do.             See

Gamesa Energy USA, LLC, 181 A.3d at 1191-92.               Because the record

supports the trial court’s finding that the Deaktors violated the UTPCPL by

falsely claiming that the Suttons had damaged items, no relief is due on this

basis.

                                UTPCPL Damages

         The Deaktors next insist that the trial court abused its discretion and

erred as a matter of law “in awarding damages to [the Suttons] because [the

Suttons’] private claim is not actionable under the UTPCPL as [the Suttons]

failed to prove the existence of any condition of the [l]eased [p]remises that

resulted in any loss as a result of a method, act or practice declared unlawful

by the UTPCPL.” Deaktors’ Brief at 50. They maintain that the Suttons “did

not prove that they suffered any harm ‘as a result’ of a violation of the

UTPCPL.” Id. at 51. More specifically, the Deaktors say that the Suttons “did

not present substantial or any evidence that the air quality of the [l]eased

[p]remises caused the [l]eased [p]remises to be uninhabitable or was

otherwise contrary to any representations by [the Deaktors].” Id. (emphasis

in original). They claim that they “proved that the air quality of the [l]eased

[p]remises was perfectly fine to persons of normal sensitivities who lived in

the [l]eased [p]remises,” id. at 52, and point out that none of the medical

records for the Suttons’ youngest daughter attribute her breathing issues to

the leased premises. Id. at 52-53. In addition, the Deaktors advance that

the Suttons “did not bother to even introduce the [l]aboratory [r]eport [from

                                      - 25 -
J-A24004-20



their mold test] as an exhibit in their case or present the author or any expert

to interpret the information contained therein because the report wholly

disproved [their] mistaken beliefs about the air quality of the [l]eased

[p]remises and undermined their entire case.” Id. at 53-54.

      Here, in response to this claim, the trial court opined:
      The Deaktors … contend that I made an error by awarding UTPCPL
      damages to the Suttons when the Suttons suffered no losses as a
      result of UTPCPL violations. A description of each component of
      my $20,303.06 UTPCPL verdict in favor of the Suttons is necessary
      for analysis of this contention. With the UTPCPL allowing for up
      to three times the amount of the actual damages (see 73 P.S. §
      201-9.2(a)), $20,303.06 is double the Suttons’ actual damages of
      $10,151.53. The actual damages of $10,151.53 are comprised of
      a $9,333.95 payment the Suttons made to move their furniture
      and other personalty to a home they rented in Aspinwall, a
      $467.58 payment the Suttons made for a hotel room in Pittsburgh
      they occupied on June 29 and 30, 2016[,] and the $350 payment
      they made to Host Professional Cleaning Service for the cleaning
      of 709 Copeland Street after their furniture and other personalty
      was moved out.

      Contrary to the Deaktors’ contention, each of these expenditures
      is an ascertainable loss of money “as a result of the use” by the
      Deaktors of a practice prohibited under 73 P.S. § 201-2(4) of the
      UTPCPL. Had the air quality been good, the [Suttons] would not
      have needed to hire a mover to relocate all of their belongings.
      Therefore, the $9,333.95 moving expense resulted from the
      Deaktors’ fraudulent and deceptive representation about the
      townhome’s air quality as well as concealment of the water
      infiltration. Similarly, the hotel expense was incurred due to the
      same UT[P]CPL violations by the Deaktors. Finally, because the
      Deaktors falsely claimed the Suttons damaged sixteen items in
      the townhome, including leaving an unclean stove top and oven,
      unclean cabinet drawers and toilet cleaner rings, the $350
      cleaning expense was of no value to the Suttons. Therefore, I
      correctly determined the losses suffered by the Suttons resulted
      from the Deaktors’ UTPCPL violations.

TCO at 9-10 (footnote and most internal citations omitted).


                                     - 26 -
J-A24004-20



      We see no error of law or abuse of discretion in the trial court’s

reasoning. Viewing the evidence in the light most favorable to the Suttons as

the verdict winner, the record supports the trial court’s determination that the

Deaktors knew of the Sutton family’s asthma issues, and knew that the

windows had been leaking for a long time and that the wood around them was

rotting, yet they did not tell the Suttons about this and actively concealed the

water infiltration issues by painting over the rotted wood. Had the Deaktors

disclosed this issue, the Suttons could have decided whether to rent the

property given the water infiltration and their family’s breathing troubles.

Instead, the Deaktors misled them by concealing the water infiltration, which

caused the Suttons to have to stay at a hotel and move to another property

due to the air quality.    Ms. Sutton testified that her and her youngest

daughter’s breathing difficulties subsided when they left the property. See

N.T. Trial, 3/27/19-3/28/19, at 378-80. Thus, given our standard of review,

the record supports the trial court’s damages award and no relief is due on

this basis.

                          Pre-Lease Representations

      The Deaktors also claim that the trial court abused its discretion and

committed an error of law “in finding purported fraudulent pre-lease parol

evidence representations supported [the Suttons’] claims under the UTPCPL.”

Deaktors’ Brief at 56 (unnecessary capitalization and emphasis omitted).

They aver that any purported fraudulent or deceptive representations made




                                     - 27 -
J-A24004-20



by the Deaktors prior to the signing of the lease are barred by the lease’s

integration clause and the parol evidence rule. Id.

      The trial court determined that the Deaktors had waived this claim,

stating, “I am unable to find that the Deaktors raised this issue in a pre-trial

proceeding or at trial.   I cannot locate a pre-trial motion or any objection

during trial based on the parol[] evidence rule. This results in the argument

being waived.” TCO at 8 (citation omitted); see also Pa.R.C.P. 227.1(b)(1)

(“[P]ost-trial relief may not be granted unless the grounds therefor, (1) if then

available, were raised in pre-trial proceedings or by motion, objection, point

for charge, request for findings of fact or conclusions of law, offer of proof or

other appropriate method at trial….”); Suttons’ Brief at 25 (“At no point during

the trial did [the Deaktors] make a timely objection to the admissibility of the

testimony and evidence concerning [their] pre-[l]ease false representations

that induced the Suttons to sign the [l]ease.”). On appeal, the Deaktors aver

that, “[a]t [t]rial and in numerous filings, [the Deaktors] asserted the content

of Paragraph 26 [of the lease] as an integration clause, which necessarily

embraces the parol evidence rule relative to [the Suttons’] seeking to vary the

terms of the agreement and any attempt of [the Suttons] to admit parol

evidence to establish any purported fraud in the inducement on behalf of [the

Deaktors]. As such, the parol evidence doctrine was preserved.” Deaktors’

Brief at 57 (emphasis in original; footnote omitted).

      We deem the Deaktors’ parol evidence claim waived. Though they insist

that they sufficiently preserved this claim at trial and in numerous filings by

                                     - 28 -
J-A24004-20



characterizing Paragraph 26 of the lease as an integration clause, they do not

indicate where they purportedly did so, which contravenes our Rules of

Appellate Procedure. See Pa.R.A.P. 2117(c) (requiring, where an issue is not

reviewable on appeal unless raised or preserved below, a statement of place

of raising or preservation of issues); Pa.R.A.P. 2119(e) (“Where under the

applicable law an issue is not reviewable on appeal unless raised or preserved

below, the argument must set forth, in immediate connection therewith or in

a footnote thereto, either a specific cross-reference to the page or pages of

the statement of the case which set forth the information relating thereto as

required by Pa.R.A.P. 2117(c), or substantially the same information”). “Our

appellate courts have long held that an [appellant] who does not follow

Pa.R.A.P. 2117(c) and Pa.R.A.P. 2119(e) waives the related issues due to the

defects in his brief.” Young v. S.B. Conrad, Inc., 216 A.3d 267, 274 (Pa.

Super. 2019). “[I]t is not the responsibility of this Court to scour the record

to prove that an appellant has raised an issue before the trial court, thereby

preserving it for appellate review.” Commonwealth v. Baker, 963 A.2d 495,

502 n.6 (Pa. Super. 2008) (citations omitted).     Accordingly, we decline to

search the record for the Deaktors to find where they supposedly raised that

the lease contained an integration clause that barred the introduction of any

evidence of the Deaktors’ pre-lease representations relating to water

infiltration and air quality.   Thus, this claim is waived, and no relief is

warranted.

                                 Third Issue

                                     - 29 -
J-A24004-20



      In the Deaktors’ third issue, they argue that the trial court abused its

discretion and committed an error of law “by finding in the absence of expert

or other competent evidence or testimony that there was mold in the [l]eased

[p]remises, which caused respiratory problems to a child of hypersensitivities

and was not supported by substantiated evidence.” Deaktors’ Brief at 36-37.

They say that the Suttons “failed to establish their burden of proof by a

preponderance of the evidence as they presented no substantial evidence that

supports a finding of mold in the [l]eased [p]remises.” Id. at 60 (citation

omitted).

      The Deaktors have also waived this argument. They do not develop an

argument to support their claim that the Suttons had to produce an expert in

order to prove that the leased premises contained mold, and they do not

explain why the evidence of mold already contained in the record was

“incompetent” and should not be considered under relevant law.              See

Pa.R.A.P. 2119(a) (“The argument shall be divided into as many parts as there

are questions to be argued; and shall have at the head of each part--in

distinctive type or in type distinctively displayed--the particular point treated

therein, followed by such discussion and citation of authorities as are deemed

pertinent.”); In re M.Z.T.M.W., 163 A.3d at 465 (“It is well-settled that this

Court will not review a claim unless it is developed in the argument section of

an appellant’s brief, and supported by citations to relevant authority.”)

(citations omitted). Thus, no relief is due on this basis.

                         The Suttons’ Cross-Appeal

                                     - 30 -
J-A24004-20



        We now turn to the Suttons’ cross-appeal. They present the following

issues for our review:
        1. Whether the [t]rial [c]ourt abused its discretion and/or erred
        as [a] matter of law in awarding any damages to the [Deaktors,]
        who the [t]rial [c]ourt found made knowingly false
        misrepresentations about the condition of the [p]roperty, actively
        concealed latent water infiltration, committed fraud during the
        pendency and termination of the [l]ease, and violated the
        [UTPCPL.]

        2. Whether the [t]rial [c]ourt abused its discretion and erred as
        [a] matter of law in failing to award the [Suttons] the repayment
        of rent and security deposits paid by them under the [l]ease (and
        failing to treble those damages as part of the UTPCPL award), and
        otherwise failing to find in favor of the Suttons on Counts 1, 2[,]
        and 4 of the [c]ounter[]claim.

        3. Whether the [t]rial [c]ourt erred as [a] matter of law and
        abused its discretion in awarding attorney[s’] fees to the
        [Deaktors], or in the alternative, awarding an amount of
        attorneys’ fees that was not “reasonable.”

        4. Whether the [t]rial [c]ourt abused its discretion and erred as a
        matter of law in failing to award the Suttons the full amount of
        their reasonable attorney[s’] fees, costs[,] and expenses in
        pursuing and prevailing upon their UTPCPL claims.

Suttons’ Brief at 4-5.17

        At the outset, we observe that the Suttons raise four issues in their

statement of the questions involved. However, the Suttons do not divide the

argument section of their brief into four corresponding parts; instead, they

separate it into five, incongruous sections. We admonish the Suttons for their

lack of compliance with Pa.R.A.P. 2119(a). See Pa.R.A.P. 2119(a), supra;

Donaldson v. Davidson Bros., Inc., 144 A.3d 93, 99 n.9 (Pa. Super. 2016)

____________________________________________


17   We have re-ordered the Suttons’ issues for ease of disposition.

                                          - 31 -
J-A24004-20



(determining that the appellant failed to comply with Rule 2119(a) where the

appellant’s brief did not “present and develop eight arguments in support of

the eight questions raised”). Notwithstanding, the Suttons’ noncompliance

does not preclude our review of their issues.

                                        First Issue

      In the Suttons’ first issue, they argue that the trial court abused its

discretion and/or erred as a matter of law “in awarding any damages to the

[Deaktors,]   who       the   [t]rial    [c]ourt   found   made   knowingly   false

misrepresentations about the condition of the [p]roperty, actively concealed

latent water infiltration, committed fraud during the pendency and termination

of the [l]ease, and violated the [UTPCPL.]” Suttons’ Brief at 4. The Suttons

advance that the trial court’s “factual findings demonstrate that [they]

established the defense of fraud sufficient to preclude any liability for alleged

breach of the [l]ease.” Id. at 32-33. To support the proposition that fraud

constitutes a total defense to breach-of-contract claims, they provide the

following legal authority:
      Fraud in the execution of the [l]ease serves as an absolute defense
      to the [Deaktors’] breach of contract claims. See Germantown
      Mfg. Co. v. Rawlinson, 491 A.2d 138, 141 (Pa. Super. … 1985)
      (“The recipient of a misrepresentation may avoid the contract by
      showing that the misrepresentation was either fraudulent or
      material.”); [s]ee also Owens v. McCurdy, 450 A.2d 1028,
      1029 n.1 ([Pa. Super. 1982) (referring to fraud in the inducement
      as a meritorious defense).

Suttons’ Brief at 31.




                                          - 32 -
J-A24004-20



      We deem this claim waived. While the Suttons proffer this authority to

establish that fraud precludes liability for breach-of-contract claims, their

argument lacks any meaningful discussion or analysis of it.        Instead, the

Suttons’ references to these authorities are vague, and their reliance on them

unexplained. We will not examine and analyze these cases for them. See

Coulter, 94 A.3d at 1088 (“We need not reach the merits of this issue because

the argument section of [the a]ppellant’s brief merely consists of general

statements unsupported by any discussion and analysis of relevant legal

authority.”). Therefore, we award the Suttons no relief on their first claim.

                                Second Issue

      In the Suttons’ second issue, they insist that the trial court abused its

discretion and erred “in failing to award the [Suttons] the repayment of rent

and security deposits paid by them under the [l]ease (and failing to treble

those damages as part of the UTPCPL award), and otherwise failing to find in

favor of the Suttons on Counts 1, 2[,] and 4 of the [c]ounter[]claim.” Suttons’

Brief at 5. First, with respect to trial court’s failure to award the Suttons the

total amount of rent they paid and their security deposit, they assert that they

are “entitled to all money damages incurred as a result of the [Deaktors’]

fraudulent conduct, which includes not only the moving, cleaning, and hotel

expenses, but also the reimbursement of rent and security deposits paid to

the [Deaktors’] under the lease.” Id. at 33 (citation omitted). The Suttons

claim that this sum amounts to $15,900. Id.

      Here, in denying this claim, the trial court reasoned:

                                     - 33 -
J-A24004-20


       The Suttons are entitled “to recover actual damages” that are the
       “result of the use or employment by any person of a method, act
       or practice” that violates the UTPCPL. 73 P.S. § 201-9.2(a). The
       Suttons’ moving, hotel and cleaning expenses … were a result of
       the Deaktors’ deceptive conduct. The security deposit and two
       months[’] rent paid to the Deaktors were not losses that were a
       result of the Deaktors’ deception. Instead, this was money spent
       to occupy a townhome habitable by people of ordinary sensitivities
       for three months.        Had the Deaktors disclosed the water
       infiltration problem, it is possible the Suttons may have taken a
       “wait and see approach” and still rented the townhome. Had the
       Deaktors disclosed the water infiltration problem and the Suttons
       decided not to sign the lease, they would have then rented
       elsewhere at a similar cost. Hence, the Suttons would have spent
       the $15,900 whether there was, or was not, deceptive behavior.
       Therefore, my decision not to award the Suttons the $15,900 they
       paid to the Deaktors was correct.

TCO at 15-16. The Suttons have not persuaded us that the trial court erred

or abused its discretion in this regard, as they proffer a less-than-one-page

argument that includes no citations to, or discussion of, relevant legal

authority. They also do not specifically counter any of the points made in the

trial court’s analysis. Without any legal analysis detailing how the trial court

erred, we decline to disturb the trial court’s decision on this matter.         See

Pa.R.A.P. 2119(a), supra.

       Second, the Suttons argue that the trial court erred in failing to find the

Deaktors liable for breach of contract and breach of the implied warranty of

habitability.   See Suttons’ Brief at 34.18        They claim that the trial court’s

findings concerning persistent latent water infiltration in the bedroom of the
____________________________________________


18 In the argument section of the Suttons’ brief, they do not challenge the trial
court’s findings regarding Count IV of their counterclaim concerning violations
of the Landlord Tenant Act. Given the lack of argument on Count IV, we do
not address it.

                                          - 34 -
J-A24004-20



leased premises and the presence of toxic black mold demonstrate that the

Deaktors breached the implied warranty of habitability and the lease. Id. at

37. As a result, they insist that the trial court should have awarded them the

$15,900.00 of rent and security deposits that they paid to the Deaktors. Id.

We disagree.

        With respect to the implied warranty of habitability, our Supreme Court

has explained:
        The implied warranty is designed to insure that a landlord will
        provide facilities and services vital to the life, health, and safety
        of the tenant and to the use of the premises for residential
        purposes. This warranty is applicable both at the beginning of the
        lease and throughout its duration.

        In order to constitute a breach of the warranty[,] the defect must
        be of a nature and kind which will prevent the use of the dwelling
        for its intended purpose to provide premises fit for habitation by
        its dwellers. At a minimum, this means the premises must be safe
        and sanitary of course, there is no obligation on the part of the
        landlord to supply a perfect or aesthetically pleasing dwelling.
        Materiality of the breach is a question of fact to be decided
        by the trier of fact on a case-by-case basis. Several factors
        (not exclusive) are listed by the Superior Court as considerations
        in determining materiality, including the existence of housing code
        violations and the nature, seriousness and duration of the
        defect.[19]


____________________________________________


19   Specifically, this Court stated that,
        [a]mong those factors to be considered in determining whether a
        breach is material are 1) whether the condition violates a housing
        law, regulation or ordinance; 2) the nature and seriousness of the
        defect; 3) the effect of the defect on safety and sanitation; 4) the
        length of time for which the condition has persisted; and 5) the
        age of the structure. This proposed list of factors is not designed



                                          - 35 -
J-A24004-20


       We believe these standards fully capable of guiding the fact finder
       in his determination of materiality of the breach. Further, these
       standards are flexible enough to allow the gradual development
       of the habitability doctrine in the best common law tradition. This
       finds support in Elderkin v. Gaster, [288 A.2d 771 (Pa. 1972)],
       wherein we declined to establish rigid standards for determining
       habitability and its breach in the builder/vendor vendee context
       and, instead, defined habitability in terms of “contemporary
       community standards” and breach of the warranty as whether the
       defect prevented the use of the dwelling for the purposes intended
       habitation. [Id.] at 777. In that case, we held that lack of a
       potable water supply to the home prevented its use as habitation
       and, accordingly, found the implied warranty of habitability to
       have been breached.

       Additionally, we agree with the Superior Court that, to assert a
       breach of the implied warranty of habitability, a tenant must prove
       he or she gave notice to the landlord of the defect or condition,
       that he (the landlord) had a reasonable opportunity to make the
       necessary repairs, and that he failed to do so.

Pugh v. Holmes, 405 A.2d 897, 905-06 (Pa. 1979) (most internal citations

and quotation marks omitted; emphasis added). Further, we recognize that

“[t]he tenant may vacate the premises where the landlord materially breaches

the implied warranty of habitability…. Surrender of possession by the tenant

would terminate his obligation to pay rent under the lease.” Id. at 907

       Here, the trial court discerned that “[t]he Suttons were required to

relocate because one of their daughters is extraordinarily sensitive to moisture

and/or mold in the air. Mr. Sutton reported no problems and Ms. Sutton did

not have any severe reaction. The Deaktors provided a townhome that was

habitable by persons of ordinary sensibilities….” TCO at 13. The trial court
____________________________________________


       to be exclusive; the lower court, in its discretion, may consider
       any other factors it deems appropriate.

Pugh v. Holmes, 384 A.2d 1234, 1240 (Pa. Super. 1978).

                                          - 36 -
J-A24004-20



went on to determine that “a breach of the warranty of habitability does not

arise from a condition that impacts only one resident who has extraordinary

sensitivities.” Id. Thus, the trial court found that the seriousness and effect

of the water infiltration did not make the premises unfit for habitation.

      Given our standard of review and our Supreme Court’s pronouncement

in Pugh that the materiality of the breach is a question of fact to be decided

by the trier of fact on a case-by-case basis, we uphold the trial court’s

conclusion. See Gamesa Energy USA, LLC, 181 A.3d at 1191 (“The findings

of fact of the trial judge must be given the same weight and effect on appeal

as the verdict of the jury.”). The record supports the trial court’s finding that

persons with ordinary sensibilities had no problems in the townhome. N.T.

Trial, 3/27/19-3/28/19, at 446-47 (Ms. Sutton’s testifying that Mr. Sutton and

her older daughter had no respiratory issues and were perfectly fine while

living at the property); id. at 33 (Ms. Deaktor’s testifying that no tenant at

the property in the twelve years preceding the Suttons’ tenancy had brought

to her attention any water penetration issues). Further, to the extent that the

Suttons argue that this Court has ascertained that water infiltration breached

the implied warranty of habitability in other cases, we point out that in those

cases, this Court was affirming the fact-finder’s finding in that regard. See

Suttons’ Brief at 35 (citing to Krishnan v. Cutler Group, Inc., 171 A.3d 856

(Pa. Super. 2017); Ecksel v. Orleans Const. Co., 519 A.2d 1021 (Pa. Super.

1987)). Therefore, based on the foregoing, the Suttons’ second issue fails.

                                 Third Issue

                                     - 37 -
J-A24004-20



      In the Suttons’ third issue, they assert that the trial court “erred as a

matter of law and abused its discretion in awarding attorney[s’] fees to the

[Deaktors], or in the alternative, awarding an amount of attorneys’ fees that

were not ‘reasonable.’” Suttons’ Brief at 5. Initially, the Suttons claim that,

pursuant to Paragraph 19(F) of the lease, the Deaktors are only entitled to

the payment of reasonable attorneys’ fees and costs in the event that the

Deaktors prevail in court.   Id. at 37. However, the Suttons aver that the

Deaktors did not prevail on any of their claims against them and, therefore,

should not receive attorneys’ fees. Id.

      We set forth, again, Paragraph 19 of the lease, which outlines the

Deaktors’ remedies. It provides, verbatim:

      19. REMEDIES

      On a violation of any provision of this LEASE by TENANT,
      LANDLORD, without prior notice to quit, can;

         A.) Declare this LEASE terminated;

         B.) Sue to evict TENANT, obtain possession of the LEASED
         PROPERTY and recover the court costs and attorney fees
         incurred;

         C.) Declare the unpaid balance of the TOTAL RENT
         immediately due and payable and collect the unpaid TOTAL
         RENT, ADDITIONAL RENT, and LATE CHARGES;

         D.) Collect any damages caused by TENANT’s failure to do
         any of TENANT’s other obligations under this LEASE;

         E.) Sue TENANT to collect the unpaid TOTAL RENT,
         ADDITIONAL RENT, LATE CHARGES, damages, court costs
         and attorney fees;

         F.) LANDLORD shall be entitled to the payment of
         reasonable attorney’s fees and costs in the event that


                                    - 38 -
J-A24004-20


         LANDLORD prevails in Court on any action arising out of the
         LEASE;

         G.) Any legal action arising out of the LEASE shall be
         brought in the Court of Common Pleas of Allegheny County
         and shall be governed by Pennsylvania law and local Court
         rules applicable to LANDLORD-TENANT actions;

         H.) In an attempt to collect unpaid debts, LANDLORD will
         report TENANT to Credit Reporting Collection Agency.
         Agency will attempt to collect debt by any means necessary.
         TENANT will be responsible to Landlord for all incurred
         expenses associated with debt collection.

Lease at 4.

      In awarding attorneys’ fees to the Deaktors, the trial court explained:
      The Suttons … contend that my award of attorney[s’] fees to the
      Deaktors in the amount of $40,000 is erroneous. They argue that
      Paragraph 19F of the lease entitles the Deaktors to attorney[s’]
      fees only “in the event that Landlord prevails in Court,” which they
      say did not occur. Discussing whether the [Deaktors] prevailed is
      unnecessary because it is Paragraph 19E of the lease that is
      applicable. It allows the [Deaktors] to “sue TENANT to collect the
      unpaid TOTAL RENT... damages, court costs and attorney fees.”
      Hence, the fact that the Deaktors sued the Suttons for unpaid rent
      authorized me to award attorney[s’] fees to the Deaktors.

TCO at 14 (internal citations omitted).

      The Suttons proffer no argument in response to the trial court’s

reasoning. They make no mention of Paragraph 19(E), or why the trial court

was incorrect to look to that provision instead of Paragraph 19(F) in awarding

attorneys’ fees to the Deaktors. Accord Deaktors’ Reply Brief at 22 (“The

[t]rial [c]ourt also identified an entirely different provision in the [l]ease that

clearly spells out [the Deaktors’] right to attorneys’ fees without any

contemplation of what the verb ‘prevail’ may or may not mean. [The Suttons]

simply do not address this aspect of the [t]rial [c]ourt’s reasoning….”) (citation


                                      - 39 -
J-A24004-20



omitted). The Suttons also do not argue that the remedies in Paragraph 19

should not apply at all because the Deaktors failed to establish an event of

default and violation under the lease that would entitle them to use them. We

will not develop these arguments and analyses for the Suttons. Coulter, 94

A.3d at 1088-89 (“This Court will not act as counsel and will not develop

arguments on behalf of an appellant.”) (citations omitted). Thus, we see no

error or abuse of discretion by the trial court in awarding attorneys’ fees to

the Deaktors.

      The Suttons also claim that the trial court’s award of attorneys’ fees to

the Deaktors was unreasonable. They say that “the attorney[s’] fees provision

of Paragraph 19(F) … only permits the recovery of ‘reasonable’ attorney[s’]

fees.” Suttons’ Brief at 40 (emphasis in original). The Suttons insist that any

attorneys’ fees incurred by the Deaktors on or after the date of the Deaktors’

wrongful rejection of the Suttons’ exercise of the early termination option were

not reasonable and should not be awarded.         Id. at 40-41.    The Suttons

observe that “the results obtained and amount of money awarded to [the

Deaktors] in the case is exactly the amount that the Suttons tendered to them

on August 15, 2016.” Id. at 41. Therefore, they maintain that the trial court

erred and abused its discretion “in awarding any attorneys’ fees [to the

Deaktors] in excess of $3[,]091.00 — the amount incurred prior to August 15,

2016.” Id. (citation omitted).

      Regarding the reasonableness of the attorneys’ fees, the trial court

opined:

                                     - 40 -
J-A24004-20


      The Suttons … contend that my award of attorney[s’] fees to the
      Deaktors is not reasonable because it includes attorney time spent
      after August 15, 2016, “the date of the [Deaktors’] wrongful
      rejection of the [Suttons’] exercise of the [e]arly [t]ermination
      option….” In Skurnowicz v. Lucci, [798 A.2d 788 (Pa. Super.
      2002) (superseded by statute on other grounds)], the Superior
      Court of Pennsylvania found [that] a trial judge … abused his
      discretion when the only reason stated for a large attorney fee[]
      award was that [the] defendants’ lack of a response to [the]
      plaintiffs’ settlement attempts forced [the plaintiffs] to file suit.
      [Id.] at 796. Since the Superior Court found this basis for
      increasing an award “punitive,” the same could then be said about
      reducing an attorney fee[] award because a settlement offer was
      made. While the Pennsylvania judiciary encourages the resolution
      of disputes by out-of-court settlement, parties unable to do so
      should be entitled to have their “day in court” without
      repercussion. Also, I believe it simply is wrong to penalize an
      attorney for not making a good guess on the amount of damages
      the trier of fact will award in the future. Therefore, my decision
      to award attorney[s’] fees for time spent after the Deaktors
      rejected the Suttons’ exercise of the [e]arly termination option
      was correct.

TCO at 14-15 (internal citation omitted).

      The trial court’s explanation for why it rejected the Suttons’ theory is

rational, and the Suttons offer no argument in response to it. Further, the

trial court awarded the Deaktors attorneys’ fees pursuant to Paragraph 19(E)

of the lease, which does not explicitly require those fees to be ‘reasonable.’

In light of the foregoing, we affirm the trial court’s award of attorneys’ fees to

the Deaktors, as the Suttons have not convinced us that the trial court

committed an error of law or abuse of discretion.

                                 Fourth Issue

      Finally, in the Suttons’ fourth issue, they contend that the trial court

erred and abused its discretion in reducing their award of attorneys’ fees.



                                     - 41 -
J-A24004-20



Suttons’ Brief at 42. The Suttons state that their “billing records indicated [a]

total of $44,250.67 in attorney[s’] fees, plus $1,565.23 in costs and

expenses[,] incurred as a result of the [Deaktors’] wrongful conduct and

violations of the UTPCPL.     However, the [t]rial [c]ourt only awarded the

Suttons $20,000 in legal fees, representing less than half of the total

attorney[s’] fees and none of the documented costs and expenses incurred by

them.” Id.

      “We examine such claims for an abuse of discretion.” Krishnan, 171

A.3d at 871 (citation omitted). The UTPCPL provides that “[t]he court may

award to the plaintiff … costs and reasonable attorney fees.” Id. (citing 73

P.S. § 201–9.2(a); other citation and emphasis omitted).        When awarding

attorneys’ fees under the UTPCPL, this Court has directed that:
      In a case involving a lawsuit which include[s] claims under the
      UTPCPL … the following factors should be considered when
      assessing the reasonableness of counsel fees:

         (1) The time and labor required, the novelty and difficulty
         of the questions involved and the skill requisite properly to
         conduct the case; (2) The customary charges of the
         members of the bar for similar services; (3) The amount
         involved in the controversy and the benefits resulting to the
         clients from the services; and (4) The contingency or
         certainty of the compensation.

      Further,

         (1) there should be a sense of proportionality between an
         award of damages [under the UTPCPL] and an award of
         attorney[s’] fees, and (2) whether plaintiff has pursued
         other theories of recovery in addition to a UTPCPL claim
         should [be] given consideration in arriving at an appropriate
         award of fees.



                                     - 42 -
J-A24004-20


      We [do] not mandate a proportion that would be the limit of
      acceptability, but instead only suggest[] that there be a sense of
      proportionality between the two amounts. Nor would it have been
      appropriate for this Court to fix a proportionate amount that would
      define the limit of recoverable fees, since the General Assembly
      specifically chose not to include such a factor in the statute.

Id. at 900-01 (internal citations and quotation marks omitted).

      Moreover,
      [w]e have stated that a court in awarding attorney[s’] fees under
      the UTPCPL must … eliminate from the award of attorney[s’] fees
      the efforts of counsel to recover on non-UTPCPL theories. Simply
      put, there is no statutory authority for awarding attorney[s’] fees
      for the time spent pursuing non-UTPCPL counts. Notwithstanding,
      this Court has also recognized the difficulty in differentiating the
      time spent pursuing UTPCPL claims from non-UTPCPL claims. For
      instance, we have noted that where the plaintiffs are proceeding
      on multiple theories of relief, including under the UTPCPL, it is
      difficult to parse out the time between the UTPCPL claim and other
      causes of action. In such scenarios, [m]uch of the time spent in
      pre-trial litigation would relate to both UTPCPL and common law
      causes of action.

Id. at 871 (internal citations and quotation marks omitted).

      The Suttons advance that “[i]n this case[,] all of the underlying facts

and legal theories of the Suttons’ UTPCPL claims are directly and inextricably

intertwined with all of the other claims and defenses in the case.” Suttons’

Brief at 43 (emphasis in original). The Suttons also maintain that the Deaktors

“made no effort to establish or even argue any basis for segregating hours

and time spent on UTPCPL claims — nor could they.”         Id. at 44 (citing to

Township of South White Hall v. Karoly, 891 A.2d 780, 786 (Pa. Cmwlth.

2006), and Okot v. Conicelli, 180 F.Supp.2d 238 (D. Maine 2002), for the

proposition that “once the prevailing party has established the relatedness of

the claims, it is the opposing party’s ‘burden to establish a basis for

                                     - 43 -
J-A24004-20



segregating the hours spent on the successful and unsuccessful claims’”).

Consequently, they say that “the [t]rial [c]ourt erred in failing to award [them]

the entirety of the attorneys[’] fees and costs as part of their UTPCPL award.”

Id.

      In addressing this contention, the trial court reasoned:
      The Suttons … acknowledge that the attorney fee award must
      exclude their counsel’s billings for non-UTPCPL work. In their
      counterclaim, in addition to the UTPCPL violations, the Suttons
      pled counts for breach of contract, breach of implied warranty of
      habitability and violation of the Landlord and Tenant Act. Hence,
      there can be no question that, within the Suttons[’] counsel[’s]
      bills, work for non-UTPCPL claims are included. I also believe the
      Suttons’ counsel devoted half of their efforts to defending against
      the Deaktors’ claims, which also is non-UTPCPL work. By way of
      example, on 1/9/2018[,] the Suttons’ counsel billed them $2,325
      to “prepare for and conduct defense of Kevin and Beth Sutton
      Depositions[,”] and on 3/27/2019[,] $3,187.50[,] and on
      3/28/2019[,] another $3,187.50[,] for representation during trial
      days in which the Deaktors[’] witnesses’ testimony consumes 285
      of the 459 transcript pages. In assessing the reasonableness of
      counsel fees, “the amount involved in the controversy and the
      benefits resulting to the clients from the services” must also be
      considered. The verdict on the counterclaim did not include
      $15,900 paid to the Deaktors for the security deposit and rent,
      and the UTPCPL damages were doubled, not tripled. The Suttons
      unsuccessfully sought these damages, an indication that counsel
      did not achieve the full benefits sought by their clients. This is
      additional justification for my decision to award only $20,000 to
      the Suttons’ counsel. Because more than half of counsel’s work
      was for non-UTPCPL claims and the full benefits sought by their
      clients were not achieved, my decision to award $20,000 to the
      Suttons for UTPCPL counsel fees was correct.

      The Suttons also argue their UTPCPL claims are inextricably
      intertwined with their other claims and defenses, hence it is
      difficult to differentiate time spent by counsel on UTPCPL claims
      from non-UTPCPL claims and defenses. I agree with the Suttons
      that this is difficult. However, such difficulty does not justify
      awarding them an amount of counsel fees far greater than would


                                     - 44 -
J-A24004-20


      be awarded if the dispute involved only the Suttons’ UTPCPL claim.
      To award the Suttons all counsel fees and costs they incurred
      would provide an undeserved windfall to them while unfairly
      punishing the Deaktors.

      The Suttons also argue the Deaktors had the burden to establish
      a basis for segregating their attorney fees for non-UTPCPL claims
      and the Deaktors have waived their ability to do so. However,
      the[] two cases[ — Township of South Whitehall and Okot —
      ] cited [by the Suttons] to authorize placing the burden on the
      Deaktors     involved    extensive   testimony,    affidavits   and
      declarations, with the disputes focused exclusively on the issue of
      attorney fees. The Suttons’ attorney fee claim was more similar
      to the attorney fee claim in Wallace v. Pastore…[, 742 A.2d
      1090, 1094 (Pa. Super. 1999)], as the Suttons did nothing more
      than submit their attorneys’ invoices at the conclusion of the trial.
      The parties implicitly deferred factual determinations and the
      applicable law to me. Under this scenario, the burden shifting
      analysis or a finding of waiver are improper.

TCO at 10-12 (internal citation omitted).

      The Suttons have not convinced us that the trial court abused its

discretion in discounting their attorney fee award. The trial court reasonably

weighed that the Suttons’ counsel was only partly successful in litigating their

UTPCPL claims and spent a lot of time defending the Suttons against the

Deaktors’ lawsuit. It also considered that it would be unfair to the Deaktors

for the Suttons to receive all of the attorneys’ fees and costs they incurred in

this case. In addition, the trial court distinguished the cases relied on by the

Suttons to support their claim that the Deaktors had to establish a basis for

separating time spent on UTPCPL claims, and the Suttons make no argument

responding to that distinction. Moreover, the cases that the Suttons cited in

support of their argument are not binding on us. See Beaston v. Ebersole,

986 A.2d 876, 881 (Pa. Super. 2009) (acknowledging that “decisions rendered


                                     - 45 -
J-A24004-20



by the Commonwealth Court are not binding on this Court”) (citation omitted);

Efford v. Jockey Club, 796 A.2d 370, 374 (Pa. Super. 2002) (noting that

decisions of the federal district courts are not binding on Pennsylvania courts)

(citation omitted). Last, the Deaktors aptly note that the Suttons “cite to no

evidence of record that established the threshold issue of the ‘relatedness’ of

all of their claims,” and “do nothing to refute their counsel’s time spent

defending [the Deaktors’] claims, and improperly place the onus on the [the

Deaktors] to assert a basis for separating [the Suttons’] legal counsel’s billings

for UTPCPL and non-UTPCPL claims.” Deakotors’ Reply Brief at 25, 26. We

agree with this observation. Accordingly, based on the foregoing, we discern

no abuse of discretion by the trial court in reducing the Suttons’ attorneys’

fees.

        Judgment affirmed.

        Judge Musmanno joins this memorandum.

        Judge McLaughlin concurs in the result.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/15/2020




                                      - 46 -